Citation Nr: 1235835	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  05-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2005 rating decision of the VA Regional Office in San Diego, California that denied a total rating based on unemployability due to service-connected disability.  The Veteran currently resides within the jurisdiction of the VA Montgomery, Alabama Regional Office.

The Veteran was afforded a Travel Board hearing in January 2011 by the undersigned sitting at Montgomery, Alabama.  The transcript is of record.  During the hearing, the Veteran withdrew the issue of entitlement to service connection for residuals of spinal fracture that had also been on appeal.

By Board decision in August 2011, the claim of entitlement to service connection for residuals of spinal fracture was dismissed as withdrawn.  The issue of entitlement to a TDIU was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.


FINDINGS OF FACT

1.  The Veteran completed high school and two years of college.  He has occupational experience as a plumber, long distance truck driver and tow truck operator.  

2.  Service connection is in effect for heart arrhythmias, rated 60 percent disabling and anxiety disorder with associated heart arrhythmias, rated 50 percent disabling.  A combined disability rating of 80 percent is in effect for service-connected disability. 

3.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due to service-connected disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  However, as the Board is granting the only claim on appeal herein, for entitlement to a TDIU, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362 (2001).

The Veteran asserts that he has been too disabled to work since approximately 2004, primarily due to service-connected heart and psychiatric disabilities, for which a TDIU is warranted.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

Eligibility for a TDIU on a schedular basis requires that, if there is only service connected disability, this disability is rated 60 percent or more; if there are two or more disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, service connection is in effect for heart arrhythmias, rated 60 percent disabling, and anxiety disorder with associated heart arrhythmias, rated 50 percent disabling.  A combined disability rating of 80 percent is in effect for service-connected disability.  This evaluation meets the minimum schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

In an application for TDIU received in June 2009, the Veteran reported that he had a high school diploma and had two years of college.  He related that he became too disabled to work in 2004 and had occupational experience as truck driver.  

The Veteran was afforded a VA examination in September 2009.  Following examination, the VA examiner stated that the Veteran could feed, clothe and dress himself and was able to drive and use a computer.  It was reported that he was able to engage in light yard work, including using a riding mower and limited housework, including meal preparation.  The examiner opined that the Veteran would be unable to perform physical labor but could seek gainful sedentary employment.  The examiner did not indicate the type of employment Veteran would be able to pursue in light of his education, special training, and previous work experience. 

Subsequently received was the report of a March 2005 disability determination from the Social Security Administration reflecting that the Veteran's disability benefits were awarded on the basis of a primary diagnosis of a back disorder and a secondary diagnosis of "none established."  

The Veteran offered testimony during his hearing in January 2011 to the effect that back disability did not cause unemployability, noting that "all truck drivers have bad backs and that doesn't keep you from driving trucks." 

Other medical opinions of record relate the Veteran's unemployability to various disorders, to include both the service-connected anxiety disorder, and his nonservice-connected PTSD and back disorders.

Significantly, there is also an August 2006 letter from the Veteran's employer discussing the effect of his psychiatric symptoms on his employability.  The Veteran's employer described the negative impact that the Veteran's psychiatric symptoms such as impaired impulse control were having on his employment performance, and indicated that it was determined by all that the Veteran's employment with his towing company would be terminated.

Pursuant to the Board's August 2011 remand, the Veteran was afforded a VA examination in September 2011.  The claims folder was reviewed and clinical evidence was recited in detail.  During the course of the evaluation, the Veteran stated that his back was not the reason he was disabled and that his back did not prevent him from working as a truck driver.  He reported that he currently lived with his son after separating from his wife.  The Veteran stated that on a typical day, he awoke and took care of his personal toiletry, worked on his laptop, worked in the yard using a riding mower and weed eater, and fixed his own lunch.  The Veteran  related that he washed his own laundry, and cleaned his bathroom and toilet but that his son and his significant other prepared dinner.  He said that he enjoyed fishing and played several string instruments, and drove independently.
 
Following a comprehensive physical examination, the diagnoses were heart arrhythmias - no functional limitation, and nonservice-connected multilevel degenerative disc disease with spondylosis with mild functional limitation.  The examiner related that the Veteran was capable of regular duty employment if he chose to do so based on the service-connected heart disorder.  Following psychological evaluation, the diagnoses were anxiety disorder, NOS [not otherwise specified], cannabis abuse, posttraumatic stress disorder by history, and depressive disorder, NOS.  The global assessment of functioning (GAF) score was 55.  

The examiner stated that from the perspective of his documented and subjectively reported symptoms of anxiety exclusively, excluding age and physical health, the Veteran did not currently appear to be unemployable according to VBA [Veterans Benefits Administration] criteria.  The examiner reasoned that, based on the Veteran's current symptom presentation and level of functioning, he appeared capable of flexibly scheduled part-time employment with limited stress/responsibility with minimal interaction with staff and/or customers if applicable.

As persuasively argued by the Veteran's representative in the August 2012 informal hearing presentation, the examiner's reasoning that the Veteran was employable only because he appeared capable of flexibly scheduled part-time employment with limited stress or responsibility and with minimal interaction with staff and/or customers is so restrictive as to indicate that the Veteran is precluded by his service-connected disabilities, in particular his psychiatric disability, from obtaining and maintaining any form of substantially gainful employment consistent with his education and experience, as distinguished from marginal employment.  This argument is supported by the August 2006 letter from an actual employer of the Veteran who indicated that the Veteran was terminated due in large part to his erratic behavior, which included psychiatric symptoms such as impaired impulse control.  This evidence creates a reasonable doubt as to whether the Veteran's service connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  As VA laws and regulations require that this reasonable doubt be resolved in favor of the Veteran, entitlement to a TDIU is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


